SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET Publicly-Held Company COMPANHIA SIDERÚRGICA NACIONAL (“CSN”) and TRANSNORDESTINA LOGÍSTICA S.A. (“TLSA”) hereby inform their shareholders and the market in general that, following the Material Fact disclosed on September 20, 2013, a Shareholders’ Meeting of TLSA held on this date approved the partial spin-off of TLSA with the incorporation of the spun-off portion by FTL – Ferrovia Transnordestina Logística S.A., pursuant to Resolutions 4041/2013 and 4042/2013 and Deliberation 37/2013 issued by the ANTT (National Land Transportation Agency). São Paulo, December 27, 2013 David Moise Salama Investor Relations Executive Officer Companhia Siderúrgica Nacional Ricardo Fernandes Investor Relations Officer Transnordestina Logística S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 27, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
